DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 19th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 19th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 12-28, with respect to the rejections of claims under 35 U.S.C. § 102 (a)(1) and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on April 30th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of device 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-34 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the anisotropic conductive film having a height, defined as a distance from a lowermost surface of the adhesive dielectric material to an uppermost surface of the adhesive dielectric material, of less than about 0.4 um as recited in claims 1, 15, 22, 30 and 32. Claims 2-14, 16-21, 23-29, 31 and 33-34 depend on claims 1, 15, 22, 30 and 32, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818